DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
	Claims 1-4 and 12-20 are pending and under examination.
	Applicant’s amendments and arguments filed 4/25/2022 have been entered and carefully considered, but are not persuasive.
	The request under 37 CFR 1.48(f) was approved under separate cover.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 12-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more for the reasons of record. 
As set forth previously, the MPEP at MPEP 2106.03 sets forth the steps for identifying eligible subject matter at 2106.04:
With respect to step (1): yes the claims recite methods for identifying a cancer treatment.
With respect to step  (2A)(1) The claims recite a natural law: the correlation between naturally occurring RNA expression levels and a cancer-treatment-susceptibility phenotype.  The claims also encompass the abstract idea of obtaining data, converting data, deleting data,  determining and normalizing data, determining a molecular functional expression signature, classifying the tumor microenvironment using the MFES, and selecting a treatment.  These are all mental steps of organizing and manipulating information. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation) and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Claims 1 is independent.  
Mental processes recited in claim 1 includes:
"converting the RNA expression data to gene expression data in transcripts per million (TPM), wherein the converting comprises aligning and annotating genes in the RNA expression data against the human genome to obtain annotated RNA expression data" (mental process: observing counts mapped to genes and converting them to gene expression levels; alternatively a mathematic concept: an algorithmic step of assessing counts mapped to gene regions and calculating gene expression levels from them);
“ and/or removing  non-coding transcripts from the annotated RNA expression data”; (a mental step of identifying noncoding RNA transcripts and deleting them from the dataset);
“removing gene expression data for (a) at least one human gene selected from the group consisting of [gene names]; (b) at least one human gene selected from the group consisting of [gene names]; wherein each of the at least one gene of (a) and (b) introduces polyA tail length bias or average transcript length bias in the gene expression data, to produce bias-corrected gene expression data in transcripts per million (TPM);” (mental step of deleting data meeting certain characteristics, from lists of genes and gene expression data)
“determining the bias-corrected gene expression data comprising normalizing the gene expression data to produce bias-corrected gene expression data in transcripts per million (TPM);” (a mental step of assessing or judging the gene expression data, and changing it based on a certain characteristic, alternatively a mathematical concept of calculating a normalization score and applying it to all of the remaining gene expression data.)
"identifying a cancer treatment for the subject wherein identifying the cancer treatment comprises: determining a molecular functional expression signature (MFES) of the subject using the bias-corrected gene expression data,” (mental step of selecting data which is “specific” and building a signature, alternatively a mathematic concept of calculating the most significant bias corrected data to make the signature)
“classifying the subject's tumor microenvironment type using the MFES of the subject,” (a mental step of classifying data into particular groups based on a characteristic) 
“and selecting the cancer treatment." (mental process: comparing a set of data of expression levels to a set of indications for particular treatments; alternatively a mathematical concept: a correlation between data sets).
The law of nature recited by claim 1:
-the naturally occurring correlation between naturally occurring levels of gene expression in a tumor sample of a patient to the naturally occurring phenotype of treatment-susceptibility, for the identification of a treatment of the cancer. (a natural law, a naturally occurring genotype-phenotype correlation). This naturally occurring correlation exists in nature whether it is measured or not, and is free of the hand of man.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites additional elements that are not an abstract idea: “obtaining a first biological sample of a tumor" "extracting RNA" "enriching the extracted RNA for coding RNA" "sequencing...the enriched RNA" "obtain the RNA expression data using the at least one sequencing platform” which are each a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  The added limitation regarding the source of the data, a sequencing platform, does not affect the abstract idea itself, or how the judicial exception(s) are carried out, and is not a positive limitation of the claim. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)).
Claim 1 also recites the additional non-abstract element of a computer system.
	The claims do not describe any specific computational steps by which the computer system performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	With respect to the natural law, the additional limitations of the claims are insufficient to integrate the judicial exception into a practical application. The independent claims do not provide active steps of applying a particular treatment for the cancer or tumor. The new limitation to determining a MFES is an abstract step, as is the new step of classification of the tumor microenvironment using the MFES.  The selection of the cancer treatment is not a specific application of a particular treatment.. No particular treatment is disclosed in claims 1 or 2: no pharmaceuticals, steps of radiation, or particular courses of treatment, linked to the normalized data and the MFES, are positively and actively recited with any specificity.  Dependent claim 15 recites generic categories of treatment with no particularity.  To integrate a judicial exception into a practical application, any treatment or prophylaxis limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The treatment must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2)) The selection of a cancer treatment for the subject using the MFES, and classifying the tumor based on the MFES does not provide a significant link between what the MFES and classification data comprises, and what specific cancer treatment should be selected.  There is no direction as to what is to be done when the MFES or classification step provides differing results, and how those results affect the selection of differing treatments.
	Dependent claims 2-4, 12-20 have been analyzed.  Dependent claims 4, 14-15 are directed to further abstract limitations. Abstract limitations cannot integrate a judicial exception into a practical application, as they are a part of that exception. Dependent claims 3, 12-13, 16-20 are directed to additional steps of data gathering, or describe the data being gathered, or sources of the data.  Dependent claims 2 and 15 recite generic types of cancer treatment.  Data gathering limitations are insufficient to provide a practical application as discussed above.  The limitations to generic treatment categories lacks the required specificity to practically apply the law of nature.  
	In combination, steps of data gathering, and the generic treatment steps do not provide integration of a judicial exception into a practical application.  The data gathering steps merely provide data, and provide a field of use- RNA-seq and transcriptomes of tumor samples of a subject.  As set forth above, no specific linkage is recited in the claims that ties together the data generated with the selection of a treatment.  
	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception. As set forth above, the data gathering limitations of claim 1 are 1) obtaining samples, 2) extracting RNA, 3) enriching for coding RNA and then 4) sequencing the enriched RNA on at least one sequencing platform to 5) obtain RNA expression data comprising at least 5kb which can be then directed to a computer or obtained from the sequencer. (the numbering is added by the examiner to aid the analysis) The prior art Moncada (2018), Macosko (2015) and Vento-Tormo (2018) each disclose methods of 1) obtaining samples,2) extracting RNA, 3) enriching for coding RNA and then 4) sequencing the enriched RNA on at least one sequencing platform to 5) obtain RNA expression data comprising at least 5kb which can be then directed to a computer or obtained from the sequencer. 
In detail, Moncada discloses obtaining samples at p 3, “The PDAC tissue arrived in our lab where it was immediately processed for scRNA-seq and ST.” this meets the step of obtaining a sample. “We processed the single-cell suspension using the InDrop platform.” p3-4.  The remaining data gathering steps are disclosed in the Methods section, pages 10-12; “InDrop library preparation and scRNA-seq” refers to the commercially available inDrop Platform. To make the disclosure completely clear, the examiner identified Klein et al (2015) to specifically identify the steps performed by Moncada.  Klein et al (2015) describe the inDrop process in detail at pages 1188-1192 and supplemental information: “The inDrop platform encapsulates cells into droplets with lysis buffer, reverse transcription (RT) reagents, and barcoded oligonucleotide primers (Figure 1).” (1. obtaining samples)  “mRNA released from each lysed cell remains trapped in the same droplet” (2. extract RNA) “and is barcoded during synthesis of cDNA.” (3. Enriching for coding RNA) “After barcoding, material from all cells is combined by breaking the droplets, and the cDNA library is sequenced using established methods (CEL-seq)” sequencing the enriched and transcribed RNA (now cDNA) to obtain sequencing reads, to pass to a bioinformatic analysis process (steps 4 and 5). 
Similar details could be taken from Macosko (2015 Fig 1 and 2, and supplemental methods) and Vento Tormo (2018 Fig 1, supplemental tables 1, 2, extended data figure s1 etc) Additionally, the previously discussed references of Bagnoli, Sun, Kulkami, Huang, Zilionis and Kashima (all cited in the specification) additionally provide for each of the same five data gathering elements.   Therefore, each element of this data gathering process (elements 1-5), separately and together are considered routine, well understood and conventional in the art of genetics, transcriptomes and bioinformatics.  The specification also notes that commercial kits, sequencing equipment and programs directing the processes for performing the same five data gathering elements, i.e. 1) obtaining samples,2) extracting RNA, 3) enriching for coding RNA and then 4) sequencing the enriched RNA on at least one sequencing platform to 5) obtain RNA expression data comprising at least 5kb which can be then directed to a computer or obtained from the sequencer, are commercially available and widely used from various companies such as Illumina, 10xGenomics et al.  Claim 1 implies the use of a computer system and a sequencing platform.  To address this implied element, the following is noted: The sequencing platform is not a positive limitation of the claim and is merely describing the source of the data. In any event both Moncada and Klein disclose sequencing platforms.  
As set forth previously, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1  :the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Claim 1 implies the use of a computer system and a sequencing platform.  To address this implied element, the following is noted: The prior art Moncada (2018), Singh (2008) and Byron (2018), as well as Macosko (2015) and Vento-Tormo (2018) and the previously cited See et al.  each disclose and discuss systems comprising sequencing platforms, processors, memory and displays. Specifically in Moncada, the Results section “identifying cell populations in pancreatic cancer with single-cell RNA seq” refers repeatedly to computer implemented steps, and the use of sequencing platforms to sequence the samples.  Similarly, the Methods sections including “processing of inDrop single-cell RNA-seq sequencing data” also refer to computer systems and use sequencing platforms to generate the sequence reads. These systems meet the requirements of claim 1.  Therefore, separately and in combination, these computing elements are routine, well understood and conventional in the art.  The specification also notes that sequencing platforms and associated systems are commercially available and widely used from a variety of companies such as Illumina, 10xGenomics, et al.. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer plus a commercially available sequencing platform.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claims 1: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  The prior art Moncada (2018), Byron (2018), Macosko (2015) and Vento-Tormo (2018) each demonstrate that the additional data gathering and computing elements are routine, well understood and conventional in the art.  Bagnoli, Sun, Kulkami, Huang, Zilionis and Kashima additionally underscore the routine nature of the data gathering and computer elements, as does See et al. Byron (2018) provides direction for selecting treatments based on bias-corrected, normalized RNA expression datasets. The generic selection of a treatment for the subject “using the MFES” is not a specific, selective, or particular selection of a treatment significantly linked to the particular data provided.  The generic recitations of claims 2 and 15 fail to provide a specific active step of treatment with a particular treatment regimen- they merely recite well known categories of generic cancer treatment modalities.  These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c)).
	In combination, the steps of 1) obtaining a sample, 2) extracting RNA, 3) enriching RNA, 4) sequencing the enriched RNA, and 5) obtaining RNA expression data with the implied use of a general purpose computer and well known sequencing platform are all completely routine in the art in this order.  These are the steps provided in commercially sold kits and the multiple art citations. In combination with the identified judicial exception no non-routine or non-conventional steps have been identified.  These limitations in addition to the judicial exceptions provide routine, well understood and conventional activity.   In combination with steps of selecting a cancer treatment, these steps have been performed on samples from tumors, for the same purpose of selecting treatments, as disclosed by Byron.  The combined set of the five elements for generating data, analyzing and acting upon that data (the judicial exception(s)) using a computer, to select a treatment is a completely routine scientific process as evidenced by the various citations.  Therefore these limitations in combination fail to provide significantly more that the judicial exception(s).  No limitation in addition to the judicial exceptions have been shown to provide a specific improvement, or non-routine action.
	Dependent claims 2-4, 12-20 have been analyzed with respect to step 2B. Dependent claims 3, 16-20 relate to the data gathering discussed above.  These limitations are insufficient to provide significantly more than the judicial exceptions: MPEP2106.05(g)&(h).  Dependent claims 4, 14-15 are each directed to additional abstract limitations as discussed above.  Additional abstract limitations cannot provide more than the judicial exceptions as they are a part of those exceptions.  Dependent claims 2, 15 relate to the expression of the law of nature. The generic recitations of claims 2 and 15 fail to provide a specific active step of treatment with a particular treatment regimen- they merely recite well known categories of generic cancer treatment modalities: MPEP 2106.05(b)&(c). None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually and as a whole the claims have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	Newly added reference to supplement Moncada: 
	Klein et al. (2015) Cell, 161: 1187-1201 and some supplemental material.
Applicant's arguments
	Applicant’s arguments have been carefully considered, but are not persuasive.
The examiner acknowledges applicant’s arguments which set forth that the claims lead to
an improvement in the accuracy of the resulting gene expression data from the tumor sample. However, according to the guidance set forth in the MPEP, this is an improvement to the abstract idea itself, and is not reflected back into a specific technological environment or practically applied process. Improving the data by bias correction and/or normalization is not then integrated or connected back to specific, positive active elements outside of the judicial exception.  The amendments made to claim 1 do not obviate this analysis, as the steps of determining the MFES, classifying the microenvironment of the tumor, and using the MFES and classification results to select the treatment are all additional abstract limitations, as set forth in the 101 analysis.  These elements cannot be used to integrate the judicial exception(s) into a practical application as they are a part of those exceptions.
Applicant’s arguments regarding the workflow applied as set forth in the specification, are arguments directed to limitations not present in the independent claim. The Examiner previously reviewed the specification for elements of the workflow disclosed in the specification that appear to be necessary and specific to carry out the claimed method, and to achieve the alleged improvement.
The Examiner has specifically identified each limitation in the claim, and what category of judicial exception is recited, or embraced. The abstract ideas identified in the independent claims are the same as those identified by the courts and the MPEP as mathematic correlations, mathematic calculations, and mathematical relationships or as mental processes, concepts performed in the human mind including observations, evaluations, judgements and opinions: MPEP 2106.04-.06.  The naturally occurring correlation which exists between naturally occurring levels of gene expression in a tumor sample, and a naturally occurring phenotype of “tumor susceptibility to a treatment” exists outside the hand of man.  The correlation exists whether it is measured or not.
Once the presence of a judicial exception has been determined to be recited in a claim,
the additional elements (elements in the independent claim not identified as a judicial exception) are assessed for integration of the judicial exception into a practical application. If no integration into a practical application is provided by the additional elements, the analysis moves to the determination of the presence of an inventive concept, where the additional elements are considered, alone and in combination with the judicial exception to see if the claims recite significantly more than that exception. MPEP 2106.04-.06.
	The amount of data, in and of itself is not a limitation which takes a process out of the realm of the human mind.  It is the process performed on that data which is the mental step, and the mental steps identified in the claims do not have to be fast, or efficient, nor do they require specialized computing elements.  Data comparison, alignment, annotation, data deletion, removal based on certain characteristics of each piece of data, normalizing an aspect of each piece of data, to product bias-corrected gene expression data followed by generating a signature, and classifying the data can all be performed in the human mind, albeit very slowly, using pen and pencil, and faster using the general purpose computer as a tool or in a computing environment.  Computations on large amounts of data performed mentally, or with paper and pencil, would take considerable time and effort, and that is the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. 
See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations).

	With respect to arguments directed to the removal of gene expression data for the human genes listed in substeps (a) and (b), the basis on which they are removed is whether or not they each comprise a polyA tail outside of an average length, or they each comprise a transcript length outside an average length.  No other aspect of each of the named genes or their expression data is required.  Looking at a table of expressed transcripts, sorted by name or designation, and determining polyA tail length outliers, or transcript length outliers for each gene identified in (a) and(b) is not a process for which the mind is not equipped.  Removal of those outliers is similarly easily performed in the human mind, one transcript at a time, using a computer as a tool or in a computing environment such as a spreadsheet.
	With respect to the “normalization” step, no specific step of how that normalizing is to be performed is set forth, therefore any step which falls within a category of normalization can be applied, to each transcribed gene information in the table or spreadsheet, using a process which can be performed in the human mind (averaging, taking the mean, adding a value, subtracting a value, taking a first logarithm of a value etc.)  Each transcribed gene is normalized one by one, using processes performable in the human mind as described by the courts.
	With respect to the identification of a cancer treatment, no specific means of assessing, or acting upon the data is set forth. The newly added steps of generating a signature and classifying the tumor microenvironment lack specific processes and steps to carry out these elements.  Routine generation of a signature, utilizing bias corrected data, is an analysis of all the transcripts to find those most significant in the cancer or tumor sample.  This is not a step that the human mind cannot perform.  The step of classification of the tumor microenvironment is a comparative step, where the signature is compared and analyzed to organize into groups.  This does not require any elements for which the human mind is not equipped.  Finally, comparing the classification of the sample to a favorable treatment of a type of tumor is well within the boundaries of being performed in the human mind.  There is no specific recited element or action required to be performed with the MFES and classification data to identify the treatment.  Perusing literature to determine genes expressed in particular types or classes of tumors which responded or did not respond to a particular treatment, by reading the literature, making lists of possibly correlated genes or gene families, and using that list to compare to genes or gene families or gene signatures expressed in the sample is a mental comparison of identifying common gene names or identifiers or families between the two datasets. Be it using a highlighter, or a spreadsheet, or some other basic search and compare function in the average computer, it is possible to be performed “as a mental process” as defined.
	Further, additional amendments to the abstract idea itself, or the natural law, do not generally provide a practical application or a specific inventive concept, as they are a part of the judicial exception.  Inventive concept and practical applications are found in the additional limitations which are not abstract..  While these amendments may represent an improvement to the abstract idea itself, it is not reflected back into a specific technological environment or practically applied process.  Improving the counting of the RNA levels, and accounting for bias by removing data for at least two genes,  and non-coding sequences, and normalizing the data is not then integrated or connected back to elements outside of the judicial exceptions.
Naturally occurring correlations between DNA and naturally occurring phenotypes clearly fall within the category of a natural law. The claim takes a sample from a tumor, obtains naturally occurring gene expression data in that tumor, and then analyzes and adjusts that data such that by using that data, an effective treatment for the tumor can be selected.  The genotype/ phenotype correlation is the gene expression signature which signifies a type of tumor, or susceptibility to a type of treatment, which leads to the selection of the appropriate treatment.   
MPEP 2106.04(b)(I): “The courts have identified the following concepts and products as examples of laws of nature or natural phenomena: iii. a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, Genetic Techs. Ltd. v. Merial LLC,; iv. a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs; v. a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, … xi. the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals...”  

The examiner has established that the additional limitations drawn to data gathering and computer implementation fail to practically apply the judicial exception.  The claim does not actually recite how to analyze the normalized gene expression data, to select a relevant treatment.  There is no specific direction as to what aspect of the MFES or classified tumor microenvironment data is linked to any given treatment, or how to use the final dataset to select a treatment.  The Court found this similar “failure to explain any specifics of how to use the claimed formula” informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. Parker v, Flook.”  
The MPEP addresses treatments and prophylactics relative to the practical application of a natural law or naturally occurring correlation in MPEP2106.04(d)(2):
 “the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration.”  

Merely “selecting a treatment” as in claim 1 is not specifically applying a particular treatment.
With respect to considering the additional elements as required for step 2B, the additional limitations in the claims, individually, in combination, and in the claims as a whole including the judicial exception(s) were found to be insufficient to provide an inventive concept.  The combination of data gathering steps, to generate the data needed for the performance of the judicial exception, in the presence of a computer, is a completely routine scientific process.  Each of the steps of data gathering, individually and as a whole were found to be routine well understood and conventional in the prior art for the same purposes of removing bias, and normalization of gene expression data, in the effort to identify a suitable treatment for the tumor.   In combination with the judicial exception, these are the same data gathering steps carried out by the commercially available kits, and the prior art, using commercially available sequencing platforms and general purpose computers, for the same reasons.  The Examiner provided multiple references as evidence in the art as to their insufficiency satisfying the requirements under Berkheimer v. HP, Inc.). MPEP2106.05(d).  
Applicant has not provided evidence supporting the arguments of the provision of an improvement in another technology, nor is it clear that the claims recite all the necessary and sufficient limitations required to achieve the alleged improvement.
	“Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma”, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, was determined by the courts not to provide an improvement.  The identified data gathering elements- the performance of RNA-seq processes on tumor samples- are well-known standard laboratory techniques, well known in the prior art, and available for purchase in commercially available kits. With respect to the implied computer elements and sequencing platform: 
	“To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” See MPEP § 2106.05(f).  

	The claims have been shown to require no more than a general purpose computer and commercially available sequencing platform equipment.
With respect to the necessary and sufficient steps for achieving that improvement, it remains unclear that all of the needed steps are present in the independent claim.  Claim 1 sets forth the removal of bias from a gene expression set by mapping and annotating each of the transcripts, then merely removing certain categories of expression data having certain characteristics, some of which can be met by as few as two gene expression transcripts out of the 5Kb generated  (non-coding genes removed, one from (a) and one from (b) removed, and generic normalization step of remaining transcripts without any specificity as to how normalization is performed). The newly added steps of determining a MFES signature, and classifying the tumor microenvironment using the MFES, both of which are used to select the treatment.  The Examiner attempted to aid applicant by the review of the specification, to identify what may be necessary and sufficient to achieve the alleged improvement, and it appears from a reading of the specification that the removal of a large amount of interfering data such as all those transcripts related to the identifiers enumerated in the amended claim in sets (a) and (b), all non-coding transcripts, and additional specific steps for adjustment of bias, calculating normalization parameters, and specifically applying them to the remaining data. The specification sets forth many steps between the retrieval of the sequencing data and the final result of bias-corrected data, including: assessment of tumor purity, as well as information as to tumor size, type of cancer, stage of cancer, tissue of origin, and known treatments), analysis of RNA quality, assessing “cluster density,”  validating sequence data, analysis of sequencing read quality, quantifying bulk reads,  trimming, CG correcting, mapping, determining alignment rate, determining base call quality scores, determining mapping quality, determining duplication rate, insert size calculations, tests for contamination, binning, gene aggregation, “bioinformatic quality control assessments”, determining sequencing depth or coverage, gene expression ranking, determining a ration of protein subunit expression  and others (p61-93, 105-112, Fig 6-8, p144-150 (part of Example 1) p173- 182, Example 6, Table 8, Examples 7-14, and p193-202)  which are not clearly set forth in the claims. Information about the patient may be required. These various steps are necessary to concentrate analysis effort on gene expression data relevant to the cancer pathology, reduce the variance in the data, for comparison of values across platforms, or from different experiments, or from samples with different total read counts, or transcript lengths (p64-65). In some instances reference sets of information about genes likely to introduce bias is required.  Determining whether certain features of the sequences match asserted reference features can be required. Identifying disease features of the data, or making other additional feature determinations can be required. Combinations of two tumor samples from the patient and a normal sample from the patient are required for some calculations such as SNP concordance, HLA allele concordance.  The step of identifying the treatment from the bias-corrected data similarly requires particular calculations or assessments newly added by name to the claims, including identifying specific molecular functional signatures (p112-128), and tumor microenvironment feature profiles described as 4 major types at p128 (see p128-130), do not set forth all the steps required to carry out those processes.  For such allegations of improvement to be successful, the minimally sufficient set of steps required to achieve the improvement must be present in the independent claims. MPEP 2106.04(d)(1): 
“if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” Intellectual Ventures I LLC v. Symantec Corp., (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981))... In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”

The Examiner has considered the additional limitations alone, and in combination with the judicial exceptions, and still found the claims ineligible. 
The provision of the abstract idea, comprising the steps encompassing mathematical concepts and/or metal steps, as the improved aspect is insufficient to achieve eligibility “unless there is some other inventive concept in its application.” Flook, 437 U.S. at 594, 198 USPQ at 199 (MPEP 2106.04(I)).
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes amendments and arguments made in part to address these rejections, but some uncertainty remains.
The metes and bounds of claim 1 are unclear.  Applicant’s arguments have been considered but are not commensurate in scope with the pending claims. In claim 1, the claim fails to particularly set forth the steps required to convert the RNA data to gene expression data.  It is unclear what particular processes applicant intends to fall within the scope of the term "convert" in this context, as it appears not to be merely a single step process.  A review of the specification suggests that multiple steps such as mapping, alignment, quality control, annotated information assessment, etc all may need to be applied to the RNA expression data to obtain gene expression data.  Further, the term "bias" appears to affect multiple steps within the method beyond removing the expression data of a few genes or gene families, and that additional steps are required to actually obtain fully "bias corrected gene expression data" as required.  The claim fails to set forth the minimally sufficient set of data manipulation steps required to obtain "bias corrected" data.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.  With such a disparity between what is claimed, and what is described, one of skill would not be apprised of the necessary and sufficient steps to carry out claim 1 and achieve the required results.  
	Further in claim 1, the metes and bounds of the term "identifying a cancer treatment for the subject” using the newly recited MFES and tumor microenvironment classification are unclear.  Applicant’s arguments are not commensurate in scope with the pending claims.  The limitation fails to particularly point out and distinctly claim how the data is to be used to make signature, and how that signature is used to classify a tumor microenvironment.  There is no clear link between the elements of the signature, and a particular classification.  Further the claim provides no clear link between the signature, classification and a specific treatment.  A review of the specification suggests that certain statistical processes are applied to the gene expression data that then provides correlation to a particular list or set of treatments.  One of skill would not be apprised as to the specific manipulation steps which allow for an accurate selection of a treatment for the subject.  The claim fails to set forth the minimally sufficient set of steps which take the bias corrected gene expression data and then somehow identify a relevant treatment.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Further in claim 1, the metes and bounds of the gene families or transcript sets added to the "removing" step are unclear. In claim 1, the removal of non-coding transcripts, from RNA-seq datasets seems contrary in nature.  Gene expression datasets are set of data representing RNA transcripts that are expressed and present in the sample.  “Non-coding” transcripts, which do not direct something to be expressed, should theoretically not be present.  In claim 1 the specific sequences which may be linked to the gene names listed and which add bias to the gene expression dataset, or require normalization are not clearly identified. For sets (a) and (b) of claim 1, the transcripts to be removed are one from each category which deviates from 1)an average polyA tail, or 2) a transcript length.  It is unclear what characteristics identify a transcript as a non-coding transcript as now amended into claim 1.  It is unclear how each remaining transcript is to be normalized.  It is unclear if aspects of polyA tail and transcript length are to be applied to all remaining transcripts, or whether some other characteristic is used for normalization. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.   If only one sequence is removed from each category, one of skill would not be apprised as to how the rest of the transcripts are to be normalized, to be useful in any subsequent steps.
Further in claim 1, the recitation of determining the molecular functional expression signature using the normalized data is unclear.  It is unclear how any particular normalized transcript is to be selected to be a part of the signature.  There is no clear identification of the transcripts by abundance, or ranking, or some other aspect as suitable to be a part of the MFES.  Without some indication of the basis for selection, one of skill would not be apprised as to what normalized sequences should be selected as part of the signature. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Further in claim 1, the new recitation of classifying the tumor microenvironment of the sample using the MFES is unclear.  There are no steps which set forth how the signature is to be used to select a classification.  No particular classification groups are identified, and no particular aspect of the MFES is identified as being used to make that classification.  It is unclear how the list of the genes in the MFES is then linked to specific classes, or used in a classification process.  It is unclear what aspect of the MFES addresses tumor microenvironment classifications.  Gene expression signatures from within a cell would not ordinarily be expected to provide information of the microenvironment- the areas outside the tumor cells.  Without some indication as the basis for classification, one of skill would not be apprised as to how to make the required classification of tumor microenvironments.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	The metes and bounds of claim 14 are unclear. Applicant’s arguments have been considered but are not commensurate in scope with the pending claims.  The limitations to determining the required levels of expression remain unclear, as the steps for calculating or deriving each of the particular gene group expression levels are not set forth. It is entirely unclear what Applicant intends to fall within the term “gene group” or “gene group expression levels” as no basis for the grouping is set forth, and no basis for the level is provided in the claim; it is unclear if the level is intended to be an average, the mean, a measure of deviation, or a term requiring comparison such as “increased, decreased, unchanged” relative to some other level. Without direction, one of skill in the art would not be apprised as to the particular steps required to carry out the limitations of claim 14, to generate the “identified cancer treatment” as required.  It is further unclear if this dependent claim is characterizing the newly added steps of determining the MFES, or whether they now represent an additional calculation.  Either way it is unclear how to implement this claim in the context of claim 1 to achieve the desired results.
The metes and bounds of claim 14 are further unclear, as claim 14 further recites a variety of “gene groups” which are “associated with cancer malignancy” or “cancer microenvironment” without actually identifying any particular genes or gene groups classified in these categories, “Cancer malignancy” is not a phenotype caused by any one particular set of genes for all cancers.  This is a functional characteristic which is not linked to any particular sequence, structure, or format.  The specification attempts to provide certain groups which may be associated with malignancy of certain types of cancer and 4 subtypes of microenvironments, however none of these limitations are present in the claims. The generic recitation of “tumor microenvironments” as now required for claim 1 does not make this limitation in claim 14 any more clear.  Claim 14 does not recite any specific microenvironment aspects to be used in the determination, nor does it recite any particular malignancy-related aspects to be used in the determination.  Applicant’s arguments have been considered but are not commensurate in scope with the pending claims. 
The examiner attempted to determine whether an art recognized definition exists for “genes or gene groups associated with cancer malignancy.” A Vogt (1993) defines cancer “malignancy” as: 
“Cancer is a genetic disease; tumor cells differ from their normal progenitors by genetic alterations that affect growth regulatory genes. There exist 2 classes of cancer genes: the oncogenes, which function as positive grown regulators, and the tumor suppressor genes, which function as negative growth regulators.” 

 This is not a description of a set of sequences which share structural and functional characteristics and which can be easily identified as genes associated with malignancy for any or all tumors at any given stage of cancer.  Vogt goes on to discuss how cell malignancy “results from many changes in oncogenes and tumor suppressor genes.”  Vogt reviews how multiple different mutations in differing genes lead to different levels of malignancy in colon carcinoma.  Each type of tumor is expected to have a differing set of “genes associated with cancer malignancy” even though some may overlap between different related cancers.   Thus the metes and bounds of “gene groups associated with cancer malignancy” and “gene groups associated with cancer microenvironments” cannot be determined by one of ordinary skill absent some other sort of information or provided knowledge.  
The claim further fails to set forth how these levels are to be utilized, manipulated or applied to determine a molecular functional gene expression signature, or a classification of a tumor microenvironment, to complete the selection or determination of the cancer treatment.  No steps which correlate the expression level or a change in an expression level of any one gene or gene groups to a particular signature, and a specific tumor microenvironment classification such that a specific treatment of any tumors or cancers can be determined. Each cancer has differing etiology, occurs in different cell types, comprises differing mutations, and different genomic changes; as a tumor develops in the host, the gene expression patterns change from the primary tumor to the metastatic sites. The metes and bounds of genes associated these groups are unknown. The claim fails to set forth what applicant intends to claim within its scope which are to be used in the claimed method. As previously set forth, even the recitation of a gene name, without further specificity is indefinite. Without this information, one of skill would not be able to use the bias-corrected gene expression data to determine the MFES, classify the tumor microenvironment, and then select the cancer treatment for the individual as required.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
	With respect to the “genes or gene groups associated with cancer microenvironments” (TME= tumor microenvironment or cancer microenvironment here.) the metes and bounds of this phrase are unclear in claim 1 and 14. Applicant’s arguments have been considered but are not commensurate in scope with the pending claims. An association with a physical location in or around a tumor is a functional or descriptive characteristic, and does not describe a discrete or specific gene or gene family or signature having a common core sequence or structure.  It does not describe a limited set of genes associated with TME of any type or stage of cancer progression.  It is entirely unclear what genes or gene groups are to be included in this classification for the performance of applicant’s method.  The art recognizes there are no specific definitions of gene groups that are differentially expressed in the surrounding cells of all tumors, or stages of tumors.  Each type of tumor appears to involve differing types of genes and pathways having differing gene expression patterns over time.  
Chen (2015) sets forth broad characteristics of TME: 
“The structurally and functionally essential elements in the stroma of a typical TME include fibroblasts, myofibroblasts, neuroendocrine cells, adipose cells, immune and inflammatory cells, the blood and lymphatic vascular networks, and the extracellular matrix (ECM).” (p2) 

Chen discusses how the TME changes upon stimulation of cancer promoting conditions: 
“Under such conditions, the stromal cells co-evolve with the cancer cells by being frequently educated, coopted, or modified by the latter to synthesize a wide variety of cytokines, chemokines, growth factors, and proteinases, together dramatically accelerating disease  progression.” (p2) 

This co-evolution is a progression of differing sets of genes being expressed at different levels, locations or times, from a large variety of cells acting in and around the TME. 
“The active stroma of solid tumors is not only composed of carcinoma-associated fibroblasts (CAFs) and myofibroblasts, but characterized with remodeled matrix, reprogrammed metabolism, activated transcription, and altered synthesis of repair-associated proteins. Further, the physical or biological protection provided by the stromal part of the TME limits the effective delivery of anticancer agents to tumor foci and represents a favorable milieu that allows cancer cells to circumvent programmed cell death triggered by cytotoxicity and to develop acquired resistance as a preliminary step towards more malignant phenotypes” (p2). 

Further, organ-specific tumors may have additional or differing sets of differentially expressed genes, along with some which may be the same. 
“Progression of organ-specific tumors is also reliant on infiltration of immune cells and occurrence of angiogenesis, which generates a stash for cancer stem cells (CSCs) and provides a complex signaling environment.” (p2) 

Chen et al. (2019) reviews TME of certain tumors that have associated fibroblasts in the microenvironment: “It is well established that the TME is a multicellular system with complex tumor-stromal interactions.”  Chen reviews the “seed and soil” theory of the tumor microenvironment in Box 1: 
“Tumour microenvironment (TME) and tumour stroma are interchangeable terms that characterize all the noncancer components in the vicinity of tumour cells, including fibroblasts, myeloid-derived suppressor cells (MDSCs), macrophages, lymphocytes, the extracellular matrix (ECM) and intertwined blood vessels constructed by endothelial cells and pericytes. These stromal cells tightly interact with cancer cells, and thus the TME becomes the indispensable ‘soil’ for the development of malignant tumour ‘seeds’, notably distant metastasis.”
  
This is not a definition of specific genes or gene groups associated with TME.  Within the cancer-associated fibroblasts, Chen notes that the following generic pathways or gene expression clusters occur upon activation: 
“Upon stimulation, these tumour-associated stromal cells can be locally expanded from resident cells or recruited from elsewhere, such as bone marrow, to functionally aid malignancy. Among them, cancer-associated fibroblasts (CAFs) are the largest component of the stroma. Other components include tumour-associated macrophages (TAMs), which outnumber other immune cells in the TME and orchestrate tumour-associated inflammation. Mesenchymal-like breast cancer cells secret granulocyte–macrophage colony-stimulating factor (GM-CSF), which activates TAMs; CC-chemokine ligand 18 (CCL18) from TAMs in turn induces epithelial-to-mesenchymal transition in cancer cells, forming a positive feedback loop that promotes breast cancer metastasis. Tumour-infiltrating cytotoxic T lymphocytes dominate the antitumour immune response, whereas regulatory T cells and MDSCs account for the tumoural immunosuppression. Endothelial cells (ECs) are essential to tumour angiogenesis. In response to cancer-derived vascular endothelial growth factor A (VEGFA), ECs of adjacent blood vessels migrate and breach the surrounding ECM, proliferating to form new vascular sprouts that supply the growing tumour. EC-secreted platelet-derived growth factor-β (PDGFβ) recruits pericytes to the tumour vasculature, and pericytes enwrap and promote EC survival to maintain microvessel stabilization. Moreover, these stromal cells can produce multiple ECM proteins, including collagens, fibronectins and laminins, which support the cancer cells both physically and by concentrating growth factors and matrix metalloproteinases, which enable ECM remodelling. Thus, tumour-associated stromal cells that co-evolve with cancer cells synergistically construct a protective microenvironment that boosts tumour development.”  (p2)

These are descriptions of a multiplicity of interacting pathways, which encompass a wide variety of unnamed genes, who may be differently expressed (up, or down, or at a different time, or in a different cellular location).  There is no specific listing, definition or understanding of specific genes expected to be a group associated with all TME.  See also Fig 2. Chen notes that even within cancer associated fibroblasts (CAF) there are conflicting reports of associated pathways or differentially expressed genes.  
“Like T lymphocytes, CAFs are a collection of diverse cell subpopulations that respond to different stromal stimuli, display distinctive secretory phenotypes and execute specific biological functions in the dynamic tumour milieu. To distinguish CAF subsets, identifying  reliable and specific cell surface markers is key. The conflicting reported results on CAF function are likely due to the high heterogeneity of CAFs, and thus a comprehensive  interpretation of the context of different studies — such as the cellular origin, surface markers,
activation stages and spatial distributions of CAFs, as well as the adopted experimental protocols — is needed to distinguish which cell type was investigated in each of these experiments.” (p103)  

Differing types of tumors beginning in differing cell types or differing locations would be expected to have different groups of differentially expressed genes. Within the category of “genes associated with TME” are a variety of subgroups depending on the specific roles or functions of the CAF: CAF activation and secreted molecules, tumorigenesis, angiogenesis, tumor metastasis, drug resistance, tumor suppression, crosstalk with other stromal cells et al and each of these differing processes can be expected to involve differing groups of genes.  Further, some of the genes identified are expressed or differentially expressed in normal cell processes during normal cell division, or normal apoptosis or other normal cell developmental process.  There is no specific set of genes acknowledged to fall within the group of TME associated genes for all tumors. 
 Jia et al. (2018) performed bioinformatic analysis of glioblastoma (a brain tumor) to identify differentially expressed genes associated with a specific prognosis of GBM using the ESTIMATE algorithm.  These genes had to be verified with data from independent cohorts to validate the list of genes determined to be associated with poor outcome in each of the subtypes of GBM (Fig 1).  After extracting 258 genes involved in extracellular matrix and immune response by the ESTIMATE program, only 44 genes were validated as being associated with poor outcome in GBM (Table 1).  Merely looking at a category of “differentially expressed” bioinformatics data without reference to a specific condition (poor outcome) and tumor (glioblastoma), and without validation, would not lead to verifiable results of genes associated with the particular TME.  Applicant’s specification does not provide how to identify such genes for all tumors or all TME in various states of tumorigenesis.  One of skill would not be apprised as to which genes should be considered “genes groups associated with cancer microenvironments” to be used in the claimed method.  The claim fails to specifically point out and distinctly claim the genes or gene groups which Applicant intends to be selected from in this claim. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Further, claims 1 and 14 fail to particularly set forth and distinctly claim how the genes selected from the cancer malignancy group and the genes selected from the cancer microenvironment group are specifically used to generate the MFES and to classify the tumor microenvironment, to identify a treatment.  Applicant’s arguments have been considered but are not commensurate in scope with the pending claims.  The newly added limitations to claim 1 do not set forth how those signatures or classifications are to be used to select or identify a related treatment.  There are no steps setting forth statements such as “when the malignancy gene group comprises X and the microenvironment group comprises Y, a treatment of ABC is indicated for Z type of tumor.” Or, “when malignancy gene group X is elevated and microenvironment gene group Y is upregulated in Z tumor type, ABC treatment is most effective.”  There is no specific linkage between particular levels of particular genes of each of the groups and particular treatments for particular types of cancer.  Albini (2008) summarizes the problem of identifying genes and gene expression levels associated with different stages of tumorigenesis, such as metastasis:  
“The possibility to predict clinical outcome through the analysis of the primary cancer is now well established through the definition of several prognostic signatures, their validation on independent data sets and in a prospective study. The clear value that these signatures have for the clinical decision is not paralleled by a similarly profound insight into the biology of metastasis. A gene whose expression values have a prognostic power may be, but does not have to be, functionally involved in the process of metastasis. There is very little overlap between the different signatures and, as a bioinformatic analysis of Ein-Dor et al. showed, many different discriminator gene lists can be generated from the same data set. Thus, it is not clear which genes must be considered for the development of targeted therapies or prevention of metastases. Functionally defined signatures developed either by comparing primary tumors and metastases  or using cell culture and xenografts models are instead expected to yield direct access to genes that are causally involved in the process of metastasis.” (p76)

“The specific cell type at the origin of the tumor has a strong relevance also for its propensity to metastasize since many features necessary for metastatic dissemination are differently expressed by normal cells of various cellular origin [25]. Similarly, the genetic background contributes to the actual outcome of a specific molecular lesion, which may (but might not) lead to the formation of metastases. The estimated 10 million single nucleotide polymorphisms constitute a large reservoir of potential metastasis efficiency modifiers, especially when they affect the expression levels of oncogenes or tumor suppressor genes (expression quantitative trait loci, eQTL)” (p76)

“Many metastasis signature genes are expressed by endothelial cells or fibroblasts [35] (Table 1) and their expression values in tumor samples may therefore derive from the stroma, the tumor cells or both. It is more difficult to know which of the signature genes are not expressed by breast cancer cells in human tumors… The massive presence of genes in the metastasis signature that are also expressed by stromal cells and the possibility that the signatures contain genes that are not expressed by the actual cancer cells underlines the importance of the stroma for tumor progression and indicates that the reduction of expression profiling to microdissected tumor cells may determine a loss of information… The expression of genes facilitating the metastatic process in prognostic signatures reflects whether a biological process is relevant for metastasis… It is known that the actual genes present in a prognostic signature strongly depend on the composition of the dataset used to develop the signature.” (p77)

Albini reviews several different specific genes identified to be differently expressed in different cancers, whether those genes are associated with metastasis and some trials for treatments which affect those specific gene products.  There are genes that are expressed in both tumor cells and tumor microenvironments which are under differing regulatory control.  Completely different and opposite sets of genes can be identified for similar types of metastatic clones.  In one case, a treatment of anti-PTN ribozymes reduced tumor growth, angiogenesis and metastasis in xenografts of melanoma, which was selected due to the correlation of induced angiogenesis by a particular signaling pathway being associated with a poor outcome.  However, tumors that are not of the same type, origin, activation stage, or tumorigenesis stage would not be expected to have the same results using that anti-PTN ribozyme.  
The identification of a gene group or signature such as the MFES as associated with metastasis or invasiveness alone is not significantly correlated with successful treatments targeting those proteins.  
“Matrix metalloproteinases are a hallmark of invasive cancers for which they constitute a mechanistic prerequisite inasmuch as they degrade the basement membrane and the extracellular matrix thus allowing tumor cells to leave the primary tumor and to enter lymphatic or blood vessel for dissemination. Clinical trials with specific inhibitors of these enzymes have been disappointing although their role in metastasis is well established and highlighted by their presence in the metastasis signatures.” (p79)

“Metastases form from a primary tumor most probably as the result of a complex interplay of several factors: the initial transforming mutation and additional mutations in subpopulations of the primary tumor, the genetic background of the organism and the cell type from which the tumor develops and the response of the host to the tumor in terms of innate tumor immunity and inflammation as well as the constitution of the stroma (see Fig. 3). The crucial point is that in most cases none of these factors alone is sufficient to determine whether a  metastasis actually forms or not. The clinical outcome can be predicted by analyzing the primary
tumor. But this prediction is not perfect: many tumors classified as “high risk” do not develop metastases and some of those classified as “low risk” do. High risk cancers without metastases can be misclassified cancers, treatment (or life style) successes or tumors that will relapse later. Yet they could also correspond to aggressive primary tumors that are embedded in a non-permissive microenvironment. Similarly, low risk cancers that develop metastases might be misclassified because they grow in a strongly promoting environment. If so, improved signatures which eventually pay particular attention to the contribution of the stroma (and the genetic background) will overcome the misclassification problem.” (p80)

The art recognizes there are no particular sets of genes or gene groups related to “cancer malignancy or cancer microenvironment” that can reliably be applied to the selection of a treatment merely based on their presence in a signature or classification.  One of skill would not be apprised as to what treatments should be identified using the MFES or the microenvironment classification.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 15, which allegedly describes treatments to be selected from for the cancer, are unclear.  Applicant’s arguments have been considered but are not commensurate in scope with the pending claims. There is no specific linkage between the presence or levels of expression of genes or gene groups selected in claim 14, and any specific treatment from the generic treatments listed in claim 15 for any given cancer or tumorigenesis stage.  It is not known at what point the selection of the MFEs and classification would differ based on expression level or tumor type, and thus it is unknown what treatments should be identified or how treatments should differ based on those levels.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 16 are unclear.  Applicant’s arguments have been considered but are not commensurate in scope with the pending claims. It is unclear how the selection of a second sample of a second sample of a second tumor “previously obtained from the subject” is intended to be used within the method of claim 1.  As written, simply taking a second sample is sufficient to meet the limitation of the claim.  However this is a puzzling limitation if no other processes are applied to that second sample.  It is unclear if the sample is intended to undergo the same procedures as the first sample, and it is unclear what data from the second sample is to be deleted, normalized or otherwise altered.  It is completely unclear how data from this second sample would affect the selection of a treatment of a cancer.  The claims lack specific recitations of all of these elements.  One of skill would not be apprised as to how this differing sample, and data from this sample, would affect the ultimate results of selection of a treatment for a cancer. While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 17 are unclear, in that it is unclear how the combination of the samples into a combined sample is to be treated, beyond the extraction step in claim 17 or the other “wet” steps of claim 18. Applicant’s arguments have been considered but are not commensurate in scope with the pending claims. It is unclear how data from a combined sample is expected to differ from a single sample, whether it can be bias-corrected using the same steps, or whether the normalization can be performed on the same basis as for the single sample set.  It is unclear what this combined dataset would require in terms of the deletion of data, the normalization of the data and the selection of a treatment.  There is no specific linkage between any category or type of expression level, or change in expression level of any particular set of genes and differing treatment which might be indicated.  It is not known at what point the selection of the genes or gene groups or signatures would differ based on expression level or at what point the classification of tumor microenvironments of the combined sample would differ, and thus it is unknown what treatments should be different based on those levels.  While claims are read in light of the specification, limitations from the specification cannot be read into the claims.
Applicant’s arguments
Applicant’s arguments as to the definiteness of the claims have been considered but are not persuasive. The examiner clearly set forth rational basis for an indication of indefiniteness, based on the reading of the specification and the analysis of related prior art documents representing the knowledge of persons of skill in this technology.  The specification does not provide limited definitions for each element, and in many cases the limitations encompass incompatible choices or ideas.  As such, when attempting to determine the broadest reasonable interpretation of the claims, one of skill would not be apprised as to how the claimed method is intended to be carried out.  
As set forth in MPEP 2173: “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.”
The examiner carefully considered the disclosure, and the state of the art in these rejections, providing multiple prior art references illustrating the reasons that certain terms are indefinite.  “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”
The examiner has provided an in depth analysis and clear explanations as to why certain aspects of the claims are considered indefinite, meeting the burden set forth in MPEP 2173, and 37 CFR 112(b) or 112(second paragraph).  Applicant has not provided evidence that the disclosure provides a limited or specific definition, for each limitation. 
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-4, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moncada (2018), Klein (2015), Byron (2016) and Singh (2013).
Moncada, R. et al. (march 5 2018) Building a tumor atlas: integrating single cell RNA-seq data with spatial transcriptomics in pancreatic ductal adenocarcinoma.  BioRxiv 10.1101/254375 (33pages).
Klein et al. (2015) droplet barcoding for single-cell transcriptomics applied to embryonic stem cells. Cell 161: 1187-1201 and some supplemental information.
Singh, R. et al. (2013) Increasing the complexity of Chromatin: functionally distinct roles for replication-dependent histone H2A isoforms in cell proliferation and carcinogenesis. Nucleic Acids Research 41:20, 9284-9295.
Byron, S. et al. (May 2016) Translating RNA sequencing into clinical diagnostics: opportunities and challenges. Nature Reviews: genetics, volume 17, p257-271.
	The claims are drawn to methods, which obtain RNA expression data from at least one sample of a tumor, perform certain statistical analyses and data correction steps to obtain “bias corrected” gene expression data which is then used to generate a molecular functional expression signature (MFES), a tumor microenvironment classification, and ultimately to select a treatment for the cancer for the subject.  Below, the examiner has numbered the steps of claim 1 to make the comparisons of the prior art easier.  Step 1) obtaining a sample of a first tumor and extracting RNA. 2) enriching RNA from the first sample to obtain enriched RNA. 3) sequencing the enriched RNA to obtain RNA expression data. 4)obtaining the data. 5) converting the data by aligning and annotating genes against the human genome. AND/OR removing non-coding genes. 6) removing gene expression data for genes from set a) or set b) when the gene from a) or b) introduce polyA tail length bias or transcript length bias. 7) normalizing and obtaining TPM. 8) generating the MFES, 9) classifying the tumor microenvironment, and 10) identifying a treatment for the cancer.
	Moncada  provides 1) methods of obtaining a sample from a tumor from a subject, which comprise extracting RNA, (p10-11) 2) enriching RNA for coding RNA, (p10-11); 3) sequencing the enriched RNA to obtain RNA expression data using a sequencing platform (p10-11); and then 4) analyzing that data (p10-18). Moncada utilizes the inDrop system as described by Klein et al (2015). (Klein et al is the specific reference provided in the discussion of the inDrop system.)  Each of the steps for generating the sequence read data are provided by Moncada as discussed by Klein.  Once the sequence read data is obtained, Moncada speaks to the necessity for removing bias present in these experiments, as well as performing normalization steps.  The data conversion steps of 5) aligning and annotating genes in the RNA expression data against the human genome and / or removing non-coding transcripts from the annotated data are performed by Moncada at p3-4, 11, 11-12). The inDrop process of Klein, which is the process used by Moncada also discusses the data conversion steps, removal of bias-inducing transcripts, the alignment and annotation of the transcript data, removal of non-coding transcripts et al in the Methods and supplemental information of Klein. Klein further 8) discloses how to generate molecular functional expression signatures with the bias-corrected data.  At page 1195, the functional signatures are discussed in depth.  Klein applies a topological network analysis scheme to identify a gene signature which most closely correlates within the signature, and correlates with some other state, or stage of the cell.  Klein states that “This suggests that gene correlation networks in single-cell data capture the fluctuations most specific to the biology of the cells being studied, but could be harnessed to study other pathways through weak experimental perturbations.  An experiment with gene expression signatures of cell-cycle gene expression were subjected to 9) hierarchical clustering to identify the particular cell-cycle stage.  An experiment with metabolic functional gene expression signatures, were consistent with classifications that occur with changes in differentiating cells.  (p1196). Klein states that “differentiating cells should become confined to tighter domains in gene expression ‘‘space’’ than ES cells, as measured by the number of independent dimensions over which cells can be found.” P1198. 
	Returning to Moncada, certain additional data analysis, adjustment or normalization may is performed. Moncada specifically speaks to removing ribosomal and b) mitochondrial genes from the expression data.  Moncada notes that a high expression of mitochondrial genes in the dataset is an indicator of cell stress, that stress likely being the surgical resection and dissociation of the pancreatic ductal adenocarcinoma tumor.  (Moncada, p3-4 Results: identifying cell populations in pancreatic cancer with single cell RNA seq).  Moncada states that using the inDrop barcoding method, alignment and annotation of reads containing mRNA sequences were mapped to the human genome by STAR to obtain annotated data.  In this process, “only single cell-transcriptomes with greater than or equal to 1000UMI’s, less than or equal to 20% mitochondrial transcripts and less than or equal to 30% ribosomal transcripts were kept…” (p11) and Moncada specifically goes on to exclude the following genes from the mitochondrial chromosome: MT-ATP6, MT-ATP-8, MT-CO1, MT-CO2, MT-CO3, MT-CYB, MT-ND2, MT-ND3, MT-ND4, MT-ND4L, MT-ND5, and MT-ND6. (all of these genes are specifically recited in b).)  Moncada performs a k-nearest neighbor smoothing, then 7) normalized each expression profile to the median total transcript count.  Then, 1000 genes with the largest variance are selected after a Freeman-Tukey transformation as a molecular functional expression signature.  (p11-12). 
	Further in Moncada, the spatial transcriptomics data acquisition and analysis similarly treated tumor samples as above, and 4) the RNA expression data is obtained from the sequencer.  Moncada 5) removed reads with long stretches of polyA/ T/  C/ or G, followed by BWA-based quality trimming.  “Reads of less than 28bp were removed.  Reads were then mapped against the human genome with STAR, and counted using HTseq.  Each mapped, annotated read was demultiplexed by pairing with its corresponding forward read containing the spatial barcode ID.” (p16-17 ST library sequence alignment and annotation)  Genes listed in a) from the HIST1, HIST2, HIST3, HIST4, groups and the mitochondrial related genes listed in b) which had “long stretches of polyA” i.e. polyA bias, would be removed by this step whether or not they are specifically named.  Genes listed in a) from the HIST1, HIST2, HIST3, HIST4, groups and the mitochondrial related genes listed in b) which had transcript length bias (“less than 28bp”) would be removed by this step whether or not they are specifically named.
	“UMI counts in each spot were 7) normalized by the total number of transcripts per spot then multiplied by a scale factor equivalent to the median number of transcripts per spot. (TPM).” (p17 analysis of ST data)
	“ to overcome the noisiness of individual gene expression measurements inherent in the ST data, we used the genes with population-specific expression patterns to define seven metagenes… each population metagene simply corresponds to the average expression values of all genes specifically expressed in that population.” The 8) metagenes are equivalent to the recited MFES in the claims, and the signatures of Klein. This data is then deconvoluted using CIBERSORT, a classification step, to identify different cell types in the pancreatic adenocarcinoma samples. (p17-18 Deconvolution of spatial transcriptomics expression profiles into cell type proportions…) this is equivalent to the 9) classification of tumor microenvironments as required by the claims. 
	Moncada suggests in the Discussion, that scRNAseq and spatial transcriptomics which generate the signatures and classifications allow the identification of cancer subtypes and non-malignant cell subpopulations.  Cellular subtypes can then be assigned potential functional roles in tumorigenesis, and have the potential to inform 10) patient treatment and outcomes (p8-9).  
	Singh et al discloses the analysis of RNA expression patterns of histone family transcripts.  Overall, replication-dependent histones are highly expressed just before S phase, and are then repressed after DNA replication completes.  Replication-dependent histones are the only protein-coding mRNAs produced in mammalian cells that lack a polyA tail, but have a conserved stem-loop structure in their 3’UTR.  Replication-independent core histone gene variants are constitutively expressed throughout the cell cycle.  These variants generate transcripts with normal polyA tails. (p9285) Singh reviews the nomenclature for the histone H2A families, including HIST1H2Ag, HIST1H2A1, HIST1H2AK, HIST1H2AL, HIST1H2A, HIST1H2AC, HIST1H2AB, HIST1H2AE. (p9286)  Singh et al. 1) obtained samples of chronic lymphocytic leukemia and RNA is extracted from the samples (p9286-9287), 2) enriched by RT-PCR (9286-9287), and then 3) sequenced (9287).  The data is 4) obtained from the sequencing/ quantitation step, and then 7) normalized to a control reaction that contained equal quantities of each H2A gene so the absolute abundance of the mRNAs could be compared (9289).  In healthy individuals the H2A mRNA levels are all at similar levels except for HIST1H2AE which is present at 20fold higher levels in healthy subjects (9289).  Singh discloses that there is a decrease in expression of certain H2A genes in patients with CLL.  Knockdown of these genes led to increased cell proliferation and tumorigenicity.  (9289).  
	One of skill in the art at the time the invention was made, would have been motivated to remove gene expression data for at least one of the genes listed under set a) in claim 1 of Singh, and to remove at least one gene from the genes listed in set b) as in Moncada from an RNAseq dataset from a tumor sample.  Replication-independent HIST1A2AE is shown by Singh to be disproportionately expressed in healthy subjects and patients with CLL in comparison with other replication-independent histone genes.  One of skill in the art would have been motivated to remove this outlier from an RNA differential expression dataset to be able to correlate true differential expression levels of various genes in leukemia or other cancer samples, as opposed to a false positive correlations which would otherwise result for this gene.  Moncada discloses that highly expressed mitochondrial genes can be an indication of stress, and not a specific cancer-related feature.  One of skill would have been motivated to remove one or more of these genes to make sure that the genes identified as differentially expressed are truly related to the cancer or tumor, and not just an indication of generalized cell stress.
	One of skill in the art would have been further motivated to remove the replication-dependent histones as taught by Singh, because they lack a polyA tail, and therefore induce a polyA bias to the gene expression data.  One if skill would have been motivated to remove replication-dependent histone gene expression data from the RNA expression data set as this would have then allowed analysis of true differential expression of other histone related genes, without the complication of the induction of replication-dependent genes during S phase.  The induction in the expression of these genes at S phase could confound the analysis of the remaining sequences.  
	Singh, Moncada, and Klein each provide nearly the same steps for RNA expression data acquisition and analysis.  They each provide the steps of: 1) obtaining a sample of a first tumor and extracting RNA; 2) enriching RNA from the first sample to obtain enriched RNA; 3) sequencing the enriched RNA to obtain RNA expression data; 4)obtaining the data; 5) converting the data by aligning and annotating genes against the human genome; AND/OR removing non-coding genes; 6) removing gene expression data for genes from set a) or set b) when the gene from a) or b) introduce polyA tail length bias or transcript length bias; 7) normalizing and obtaining TPM. Moncada and Klein both provide 9) the creation of molecular functional expression signatures from the normalized data, and also 9) classifying microenvironments.  Moncada suggests these signatures and microenvironments would be useful for step 10) identifying a treatment for the cancer.
	Byron et al. reviews the state of the art of RNA expression datasets, and their application to clinical diagnostics or treatment selection.  Byron notes that RNAseq experiments to obtain RNA expression datasets allow for quantification of known RNA species, as well as to detect and quantify rare and novel RNA variants (p257-258).  Mutations to the nucleotide level, as well as gene fusions, isoforms, splice variants, as well as various types of ncRNA (noncoding RNA) can be detected by the RNAseq process.  (See Fig 1 and p258-263).  Byron addresses the wide variety of ncRNA which may possibly be detected by RNAseq (p262).  However, Byron notes that many of the types of ncRNA are not reliably detected in all RNA amplification strategies, or using all platforms, and have fallen short in cross-platform accuracy.  Byron also notes that many small RNA databases lack appropriate curation and maintenance such that alignment and annotations of these sequences can be suspect.  Some databases contain ncRNA sequences which are only predicted by in silico analyses and have not been validated in vitro or in vivo.  Byron discloses that there also is substantial sequence overlap between categories of RNA, such as piRNA, tRNA and rRNA, which complicates downstream analyses.  (p262-263)
	One of skill in the art upon considering Byron would have identified noncoding transcripts as a category of transcripts in RNA gene expression data which may need to be removed.  One of skill would have been motivated to remove these transcripts as they do not code for the expression of a protein, they can interfere with RNA amplification of actual mRNA, and may not be able to be accurately aligned or mapped to the reference genome.  One of skill would have been expected to have a reasonable expectation of success at removing these transcripts from the data, as identified by Byron.  
	Byron discusses the development of standards and best practices for RNAseq protocols that should be applied to RNA expression data.  Quality checking, technical bias, GC bias, fragment size, transcript length and percentage of reads mapped to annotated exons are all categories which must be analyzed in each experimental setup and each resulting dataset.  (p264). In the search for differentially expressed transcripts in a tumor sample which may provide a target for a treatment (See fig 1 bottom panel, second group of variants from the left represent possible targets for treatment). Byron reviews recent papers that report a concordance between genes identified as differentially expressed by both RNAseq and microarray processes- and their response to certain chemical treatments.  This suggests that truly differentially expressed genes in a tumor sample, identified after thorough bias-control and normalization steps are able to provide a guide for the selection of a treatment of the tumor.  (p266).  
	Byron specifically discusses advantages of analyzing RNA expression datasets over simple genomic (DNA) data in Box 2, p 268.  Transcriptome sequencing of tumor RNA in certain pediatric cancers resulted in changes to patient management in 46% of cases, changes to therapy in 15% of cases, and partial or complete remissions in 10%.  The potentially actionable events were detected only by RNAseq and not DNA sequencing as they were mainly gene fusion products in the mRNA transcripts and not at the genome level.  Further, integrated DNA and RNAseq analysis in triple-negative breast cancer revealed a consequence of a splice site alteration in RB1, leading to RB1 inactivation, and showing a lack of benefit from CDk4/CDK6 inhibitors.  Instead a different treatment would be selected.  (p268)
	One of skill in the art would have been motivated to remove non-coding transcripts from an RNA expression dataset, as disclosed by Byron, from the datasets of Moncada and/or Singh, because these noncoding transcripts can be confounding factors in RNA gene expression, due to the known inaccuracies in the detection of these transcripts.  These transcripts can also cause difficulty in alignment, annotation and mapping steps as appropriate references, and standards are lacking in the field.  The similarity in sequences between certain categories of ncRNA can further complicate alignment, annotation and mapping as well as other downstream data analysis steps.  Particular standards for cancer related (oncology) samples include assessment of cellularity, tumor necrosis, and metrics of RNA quality. (p265) Analytical tools for evaluation of cancer sample RNA differential expression datasets each of which have varying processes and standards have differing strengths and weaknesses as reviewed by Byron.  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have performed the method of the claims.  The fully analyzed, aligned, mapped and annotated datasets of Moncada or Singh, having had noncoding transcripts removed as set forth by Byron, as well as the removal of confounding sequences from certain Histone genes as identified by Singh and the removal of certain Mitochondrial genes as taught by Moncada, based on polyA tail bias or transcript length bias, and then normalized would be more likely to represent true differential expression events in the tumor samples, versus non-corrected datasets.  One of skill in the art at the time the invention was mad would have had a reasonable expectation of success at producing these RNA datasets which are bias-corrected and normalized, using various computer-based implementations disclosed by Moncada, Singh and Byron.  
One of skill in the art would have had a motivation to create these bias-corrected, normalized treatments in order to identify truly differentially expressed genes which can then be targeted by a treatment, because such experiments have already provided datasets which have led to a treatment selection in certain types of cancers as discussed by Byron.  Byron demonstrates that once this true differential expression of particular genes in a tumor status are verified, they are able to inform patient treatment, whether it is to add a treatment, discontinue a useless treatment, or to select from treatments affecting differing targets.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Moncada, Singh and Byron, Examiner concludes that known work in one field of endeavor may prompt variations and improvements.  The problem addressed by applicant - the need to remove bias present in RNA expression datasets, as well as the need to perform normalization - was the same task of analyzing the RNA expression datasets, and removing sequences which lead to some aspect of bias, unbalanced, or incorrect gene expression data as performed by Moncada and Singh, and reviewed by Byron. Thus, an one of skill in the art of bioinformatics and RNA expression data analysis would have recognized the similar class of problematic transcripts often present in RNA expression datasets and the known solutions of the prior art (Moncada, Klein, Singh and Byron) of removing the problematic sequences, and performing certain other steps related to normalization would have been well within the ordinary skill level to identify truly differentially expressed genes which then lead to the treatment of the related cancer.  Byron discloses that RNA expression dataset analysis pipelines are constantly being improved and refined, and that once suitable data has been obtained, the art indicates that relevant treatment considerations for the related tumor or cancer can be reliably determined. 
The Court held that "[t]be gap between the prior art and respondent's system is simply not so great as to render the system nonobvious to one reasonably skilled in the art."
	With respect to the dependent claims:
	With respect to claim 2, Byron discloses administering the selected treatment (Table 2, Figured 2 and Box 2).
	With respect to claim 3, polyA enrichment is disclosed by Moncada and Klein (various RNA amplification strategies for both single cell RNA expression and spatial transcriptomics: Methods).
	With respect to claim 4, genes having non-average transcript lengths are identified by Moncada (introduction and identified sources of scRNAseq and spatial transcriptomics) and Byron (alternative transcripts, splice events, expressed genetic variants small RNAs, interfering RNAs, miRNA, piRNA, tRNA p257-8).
	With respect to claim 12-13, 19-20 Byron briefly reviews standard elements of RNAseq including RNA quantification, purity, amounts of read ends and read length (p257-258, Fig 1 and legend, RNA read mapping allele specificity, split reads p261).  Moncada (Methods, Cibersort, inDrop, IlluminaNextSeq: 139M-145M paired reads per library, about 35000 reads per cell p10).
	With respect to claims 14, genes which may be associated with cancer malignancy or microenvironment are disclosed by Moncada (malignancy: scRNA for pancreatic ductal adenocarcinoma; microenvironment: spatial transcriptomics for pancreatic ductal adenocarcinoma, throughout) and Byron (malignancy: throughout (table 1, box 2, Fig 2 p258-262); microenvironment: exRNA from tissues or cells outside the tumor, i.e microenvironment p261-262). Singh discloses genes that may be associated with cancer malignancy and microenvironment in chronic lymphocytic leukemia.  Certain isoforms of histone genes can have roles in carcinogenesis, and be expressed in different locations/ cell types (Fig 2, Discussion).
	With respect to claim 15, Byron discusses treatments such as surgery, chemotherapy and radiation, Fig 2, Box 2, P258-263, p267-268.
	With respect to claims 16-18 the use of more than one sample, combined, is addressed by Moncada (spatial transcriptomics), Singh (methods, results p9287, 9289).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631